FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE PAUL REVERE INSURANCE              
GROUP,
      Plaintiff-Counter-Defendant-
                           Appellee,
                 and
EQUITABLE LIFE ASSURANCE                     No. 05-56642

                                       
SOCIETY OF THE UNITED STATES,                  D.C. No.
       Plaintiff-Counter-Defendant,         CV-00-01685-JWJ
                  v.                           OPINION
UNITED STATES OF AMERICA,
                Intervenor-Appellee,
REX K. DEGEORGE,
     Defendant-Counter-Claimant-
                          Appellant.
                                       
        Appeal from the United States District Court
            for the Central District of California
      Jeffrey W. Johnson, Magistrate Judge, Presiding

                   Argued and Submitted
             June 8, 2007—Pasadena, California

                    Filed August 30, 2007

     Before: Daniel M. Friedman,* Alex Kozinski, and
             Ronald M. Gould, Circuit Judges.

                   Opinion by Judge Gould

  *The Honorable Daniel M. Friedman, Senior United States Circuit
Judge for the Federal Circuit, sitting by designation.

                             11019
                UNITED STATES v. DEGEORGE            11021


                       COUNSEL

Rex K. DeGeorge, In Pro Per, Long Beach California, for
appellants Rex K. and Kathryn Palmer DeGeorge.

Brent Whittlesey, Assistant United States Attorney, Los
Angeles, California, for appellee United States of America.
11022               UNITED STATES v. DEGEORGE
                              OPINION

GOULD, Circuit Judge:

   In September 2005, Rex K. DeGeorge (“DeGeorge”)
recovered a civil judgment award for unpaid disability
income. To help pay a previous restitution order that De-
George had not satisfied, the United States used California
state law procedure to file, and then execute in federal court
on, a judgment lien against this award. Although DeGeorge’s
disability income would have been explicitly exempt from the
judgment lien under California law, the government argued
that federal, not state, property exemptions should apply in
this case. Accepting the government’s argument and position
on this, the federal district court ordered the government’s
judgment lien enforced. DeGeorge appeals this order. We
have jurisdiction under 28 U.S.C. § 1291. We conclude that
because the government chose to use California execution
law, and the federal law did not preempt this state law on exe-
cution, the federal property exemptions do not override Cali-
fornia’s property exemptions.1

                                   I

  DeGeorge was indicted in January 1999, and by supersed-
ing indictment in April 2000, on sixteen counts of mail fraud,
wire fraud, perjury, and conspiracy. He pled guilty and was
  1
    The only issue addressed in this opinion is DeGeorge’s argument that
his civil judgment award is exempt from execution to satisfy the govern-
ment’s judgment lien. All other issues raised by DeGeorge are addressed
in a separate memorandum disposition, filed simultaneously with this
opinion.
  Because we conclude that the district court erred by enforcing the gov-
ernment’s judgment lien against DeGeorge’s civil judgment award for
unpaid disability income, we need not reach DeGeorge’s argument that the
use of the Mandatory Victim Restitution Act to enforce the restitution
order instead of the Victim and Witness Protection Act violates the Ex
Post Facto Clause.
                    UNITED STATES v. DEGEORGE                    11023
convicted on all sixteen counts on June 18, 2002. We affirmed
the convictions in United States v. DeGeorge (DeGeorge I),
380 F.3d 1203 (9th Cir. 2004), and we affirmed DeGeorge’s
sentence in United States v. DeGeorge (DeGeorge II), No. 05-
50210, 2006 WL 1308349 (9th Cir. May 10, 2006). As part
of DeGeorge’s conviction, the district court ordered him to
pay restitution of $2,872,634.89 under 18 U.S.C. § 3663A.

   From 1989 until DeGeorge was arrested for the above
criminal charges in April 1999, Equitable Life Insurance
Society and Paul Revere Insurance Group (collectively “In-
surers”) paid DeGeorge disability income. In February 2000,
however, before DeGeorge was convicted in the above case,
the Insurers filed a civil action against DeGeorge alleging dis-
ability claim fraud. This case was tried before a jury, the jury
returned a verdict in favor of DeGeorge, and we affirmed the
judgment. See Paul Revere Life Ins. Co. v. DeGeorge, No. 03-
55409 (9th Cir. June 27, 2005). Shortly thereafter, the magis-
trate judge awarded DeGeorge a judgment of $438,886.10
from the Insurers.

   While DeGeorge’s civil case against the Insurers was pro-
ceeding, the United States intervened in that case and filed a
judgment lien under California state law so that any judgment
favorable to DeGeorge would be used to pay the court-
ordered restitution in DeGeorge I. The government later
moved to have the judgment lien enforced. The magistrate
judge granted the government’s motion, ordered the judgment
lien enforced, and ordered the Insurers to pay 60%2 of De-
George’s civil judgment award to the United States as a judg-
ment lien creditor.3 DeGeorge timely appealed this order.4 We
reverse and remand.
  2
    The other 40% of DeGeorge’s civil judgment award went to pay De-
George’s attorneys as part of a pre-arranged fee.
  3
    In a related but separate matter, on July 12, 2005, DeGeorge filed a
motion in this case that the Insurers interplead all disputed funds. On
August 31, 2005, the magistrate judge received notice that the Insurers
11024                 UNITED STATES v. DEGEORGE
                                     II

   [1] We consider whether the district court properly granted
the government’s motion to enforce its judgment lien.5 As part
of DeGeorge’s criminal conviction, the district court in that
case ordered him to pay restitution to the government of
$2,872,634.89 under 18 U.S.C. § 3663A. Federal Rule of
Civil Procedure 69(a) (“Rule 69(a)”) “governs execution pro-
ceedings in federal courts.” Hilao v. Estate of Marcos, 95
F.3d 848, 851 (9th Cir. 1996). Rule 69(a) provides in part that
the procedure to execute a judgment “shall be in accordance
with the practice and procedure of the state in which the dis-
trict court is held, existing at the time the remedy is sought,
except that any statute of the United States governs to the
extent that it is applicable.” Id.

  [2] Consistent with Rule 69(a), the government filed a
notice of a judgment lien under California Code of Civil Pro-
cedure (“CCCP”) § 708.410 to enforce its restitution judg-
ment. CCCP § 708.410(a)(2) states:

filed an interpleader action on August 12, 2005, to resolve to whom the
Insurers should pay DeGeorge’s future disability income. That case is
before Judge Dale S. Fisher of the Central District of California. The
Insurers deposited all disability income after the 2003 jury verdict with the
district court, and Paul Revere Insurance Group continues to deposit De-
George’s monthly disability checks. DeGeorge filed a motion for sum-
mary judgment in the interpleader action, but the district court stayed that
action until we decide this appeal.
   4
     The government argues that DeGeorge’s notice of appeal is untimely.
DeGeorge mailed his notice of appeal from prison on October 6, 2005,
within thirty days of the district court’s order. Under Supreme Court pre-
cedent, DeGeorge’s notice of appeal is timely, even if the district court did
not receive the notice until after thirty days from the date of the district
court’s order. See Houston v. Lack, 487 U.S. 266, 270 (1988).
   5
     This is a question of California law that we review de novo. See Fleet
Credit Corp. v. TML Bus Sales, Inc., 65 F.3d 119, 121 (9th Cir. 1995).
                  UNITED STATES v. DEGEORGE                11025
      A judgment creditor who has a money judgment
    against a judgment debtor who is a party to a pend-
    ing action or special proceeding may obtain a lien
    under this article, to the extent required to satisfy the
    judgment creditor’s money judgment, on . . .

    ....

    [t]he rights of such judgment debtor to money or
    property under any judgment subsequently procured
    in the action or proceeding.

This provision gives a right to the government to obtain a lien
on DeGeorge’s award in this civil action. See id. legislative
committee cmt. (“A lien under this article reaches the judg-
ment debtor’s right to money under the judgment in the pend-
ing action or proceeding as permitted by former law. The lien
also reaches any right of the judgment debtor to property
under the judgment.” (citation omitted)). Under California
law, the magistrate judge had authority to rule on the govern-
ment’s motion to enforce its judgment lien. See id.
§ 708.440(a)-(b).

   [3] DeGeorge argues that California law exempts disability
income from execution of the judgment lien. DeGeorge is cor-
rect. Under California law his disability income is exempt
from enforcement of a California judgment lien. See id.
§ 704.130.

   [4] The United States, however, argues that federal law, not
state law, controls whether property is exempt from enforce-
ment of a federal debt. The government contends that Rule
69(a) supports its argument. See Fed. R. Civ. P. 69(a) (stating
“that any statute of the United States governs to the extent
that it is applicable”); see also id. advisory committee note
(stating that “[s]tatutes of the United States on execution,
when applicable, govern under this rule,” and providing a
non-exhaustive list of governing federal statutes); 12 Charles
11026                 UNITED STATES v. DEGEORGE
Alan Wright, et al., Federal Practice and Procedure § 3012
(2d ed. 1997). This leaves us with the question whether there
is a federal execution statute regarding property exemptions
that “preempts California execution law under Rule 69(a).”
Estate of Marcos, 95 F.3d at 852.

   We attempt to find a correct path through the labyrinth of
federal execution statutes: 18 U.S.C. § 3663A(d) states that a
restitution judgment issued under § 3663A shall be enforced
under 18 U.S.C. § 3664.6 The pertinent provision of § 3664 is
§ 3664(m), which states that the government may enforce a
restitution judgment by “all other available and reasonable
means,” including “subchapter C of chapter 227” (which is 18
U.S.C. §§ 3571-3574) and “subchapter B of chapter 229”
(which is 18 U.S.C. §§ 3611-3615). 18 U.S.C.
§ 3664(m)(1)(A)(i)-(ii). The discernable enforcement provi-
sion in the above-mentioned subchapters is 18 U.S.C.
§ 3613(a), which states:

      The United States may enforce a judgment imposing
      a fine in accordance with the practices and proce-
      dures for the enforcement of a civil judgment under
      Federal law or State law. Notwithstanding any other
      Federal law . . . a judgment imposing a fine may be
      enforced against all property or rights to property of
      the person fined, except that—

           (1) property exempt from levy for taxes
           pursuant to section 6334(a)(1), (2), (3), (4),
           (5), (6), (7), (8), (10), and (12) of the Inter-
           nal Revenue Code of 1986 shall be exempt
  6
    18 U.S.C. § 3664(n) provides that “[i]f a person obligated to provide
restitution . . . receives substantial resources from any source, including
. . . [a] judgment, during a period of incarceration, such person shall be
required to apply the value of such resources to any restitution or fine still
owed.” Id. However, the government does not base its enforcement action
on this provision. We therefore do not consider it.
                     UNITED STATES v. DEGEORGE                       11027
           from enforcement of the judgment under
           Federal law;

           (2) section 3014 of chapter 176 of title 28
           shall not apply to enforcement under Fed-
           eral law; and

           (3) the provisions of section 303 of the
           Consumer Credit Protection Act (15 U.S.C.
           1673) shall apply to enforcement of the
           judgment under Federal law or State law.

18 U.S.C. § 3613(a)(1)-(3).7

   [5] Section 3613(a) thus allows for enforcement of a resti-
tution judgment by state or federal enforcement procedures,
and lists the applicable federal property exemption statutes.
We have held that § 3613(a) authorizes the government to
enforce a restitution award against all property of a criminal
defendant except items listed in §§ 3613(a)(1), (2), and (3).
See United States v. Novak, 476 F.3d 1041, 1046-47 (9th Cir.
2007) (en banc); see also United States v. Irving, 452 F.3d
110, 126 (2d Cir. 2006) (concluding that “the only property
exempt from [§ 3613(a)] is that which the government could
not reach for the payment of federal income taxes”).

   In interpreting a statute, we first look to the plain meaning
of its text. See Molski v. M.J. Cable, Inc., 481 F.3d 724, 732
(9th Cir. 2007) (“Statutory interpretation begins with the plain
meaning of the statute’s language.” (internal quotation marks
  7
   Although the title of § 3613 is “Civil remedies for satisfaction of an
unpaid fine,” and § 3613(a) discusses enforcement of “a judgment impos-
ing a fine,” not the enforcement of a restitution judgment, under § 3613(f)
the government may still employ § 3613(a) to enforce a restitution judg-
ment. Section 3613(f) states that “[i]n accordance with section
3664(m)(1)(A) of this title, all provisions of this section are available to
the United States for the enforcement of an order of restitution.” 18 U.S.C.
§ 3613(f).
11028             UNITED STATES v. DEGEORGE
omitted)); Wilderness Soc’y v. U.S. Fish & Wildlife Serv., 353
F.3d 1051, 1060 (9th Cir. 2003) (en banc) (“We begin with
the language of the statute . . . . Another fundamental canon
of construction provides that ‘unless otherwise defined, words
will be interpreted as taking their ordinary, contemporary,
common meaning.’ ” (quoting Perrin v. United States, 444
U.S. 37, 42 (1979) (citations omitted))). “It is also a funda-
mental canon that the words of a statute must be read in their
context and with a view to their place in the overall statutory
scheme.” Wilderness Soc’y, 353 F.3d at 1060 (internal quota-
tion marks omitted).

   Our plain reading of § 3613(a) leads us to conclude that the
federal property exemptions do not preempt state execution
law. The three subsections of § 3613(a) must be considered in
their context — the exemptions listed in § 3613(a)(1) apply
only to execution under federal law; § 3613(a)(2) prevents the
use of property exemptions listed in 28 U.S.C. § 3014 if fed-
eral, but not state, execution law is used; and § 3613(a)(3)
applies when either state or federal execution law is used.

   Section 3613(a)(3) preempts state law. Regardless of what
state execution law dictates, the Consumer Credit Protection
Act (“CCPA”), which caps the government’s ability to gar-
nish an employee’s weekly earnings at 25%, applies. See 15
U.S.C. § 1673(a)(1). For example, if the government used
California law to enforce a judgment lien, and California exe-
cution law allowed garnishment of 100% of an employee’s
weekly earnings, the government would still be able to gar-
nish only 25% of those earnings because under § 3613(a)(3)
the CCPA, and not California law, would govern.

   [6] Congress, however, did not write §§ 3613(a)(1) and (2)
in the same fashion. If the government uses federal execution
procedures to enforce a restitution order, the property exemp-
tions listed in § 3613(a)(1) apply, but the exemptions men-
tioned in § 3613(a)(2) by its reference to 28 U.S.C. § 3014 do
not apply. If, on the other hand, the government uses state
                     UNITED STATES v. DEGEORGE                      11029
law, the property exemptions in § 3613(a)(1) do not apply, but
§ 3613(a)(2)’s may. In neither case does federal property
exemption law apply regardless of whether state or federal
execution procedures are used.

   [7] “[I]t is generally presumed that Congress acts intention-
ally and purposely when it includes particular language in one
section of a statute but omits it in another.” BFP v. Resolution
Trust Corp., 511 U.S. 531, 537 (1994) (internal quotation
marks omitted). By declining to apply §§ 3613(a)(1) and (2)
to both state and federal execution law, Congress expressed
a clear intention that § 3613(a) was not intended to preempt
state exemptions to state execution law. See Estate of Marcos,
95 F.3d at 853-54 (holding that under Rule 69(a)’s direction
that federal law governs when applicable, Federal Rule of
Civil Procedure 4.1 for service of process did not preempt
California’s specific law concerning service of a notice of
levy against a deposit account). We conclude that § 3613(a)
does not override CCCP § 704.130, California’s property
exemption for disability income from enforcement of judg-
ments under California enforcement procedures. Because the
government elected to use California state law to create and
enforce its judgment lien, the government is bound by Cali-
fornia execution law. Under California law, DeGeorge’s civil
judgment award for unpaid disability income is exempt from
execution by means of a California enforcement procedure.
We hold that the district court erred by enforcing the govern-
ment’s judgment lien against DeGeorge’s civil judgment
award.8

   REVERSED in part and REMANDED.9
  8
     Our conclusion today makes no comment on whether the government
could seek enforcement of the restitution award under federal law. We
only hold that under state execution law, DeGeorge’s civil judgment
award is exempt from execution for the government’s judgment lien.
   9
     Although we reverse on the issue reviewed in this opinion, in the com-
panion memorandum disposition filed simultaneously we affirm on the
issues there reviewed.